DETAILED ACTION

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claim amendments filed on November 11, 2020 are sufficient to overcome all rejections of record set forth in the Office action mailed on May 20, 2020. It is noted that “structure (I)” wherein R1 is alkylaminyl is found free of the prior art searched by the examiner and the prior art in information disclosure statements submitted by applicant. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

				    Conclusion
Claims 1-2, 4, 8, 14, 16-19, 23, 26-27, 29-30, and 32-35 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008.  The examiner can normally be reached on Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/DANA H SHIN/Primary Examiner, Art Unit 1635